10-618-cr
United States v. Carter

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with
this court, a party must cite either the Federal Appendix or an electronic database (with the
notation “summary order”). A party citing a summary order must serve a copy of it on any party
not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 22nd day of February, two thousand eleven.

PRESENT:

          JOSÉ A. CABRANES,
          DENNY CHIN,
                       Circuit Judges,
          JOHN F. KEENAN,
                       District Judge.*


- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,

                               Appellee,

          v.                                                                               No. 10-618-cr

SHAUN CARTER, AKA SHAWA CARTER,

                               Defendant-Appellant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




          The Honorable John F. Keenan, of the United States District Court for the Southern
          *

District of New York, sitting by designation.

                                                               1
FOR DEFENDANT-APPELLANT:                                 STEVEN M. STATSINGER, Federal Defenders
                                                         of New York, Inc., Appeals Bureau, New
                                                         York, NY.

FOR APPELLEE:                                            CHRISTOPHER D. FREY, Assistant United
                                                         States Attorney (Preet Bharara, United States
                                                         Attorney for the Southern District of New
                                                         York, on the brief, John P. Collins, Jr., Assistant
                                                         United States Attorney, of counsel), Office of
                                                         the United States Attorney for the Southern
                                                         District of New York, New York, NY.


     Appeal from a judgment of the United States District Court for the Southern District of
New York (Alvin K. Hellerstein, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Defendant-Appellant Shaun Carter (“defendant” or “Carter”) appeals the judgment of the
District Court, following entry of a plea of guilty to one count of an indictment charging Carter with
possession of a firearm after having been convicted of possession of a firearm under 18 U.S.C.
§ 922(g)(1). The District Court held that defendant was subject to the enhanced penalty provisions
of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), which provides for a higher
maximum term of imprisonment, and a mandatory minimum term of imprisonment of 15 years, for
a defendant convicted of being a felon in possession of a firearm, where the defendant has at least
three serious felony convictions for either a “violent felony” or a “serious drug offense.” 18 U.S.C.
§ 924(e). Burglary can be a violent felony. See id., § 924 (e)(2)(B)(ii). Defendant appeals the
application of the ACCA, claiming that the government failed to prove that burglaries he committed
in New Jersey fall under the definition of “burglary” established in Taylor v. United States, 495 U.S.
575 (1990). We assume the parties’ familiarity with the facts and procedural history of the action.

         The District Court applied the ACCA upon holding that Carter’s New Jersey state
conviction for burglary qualified as a violent felony under Section 924(e). A district court’s authority
to make factual findings about the nature of a prior conviction for purposes of the ACCA is a
question of law that is reviewed de novo. United States v. Rosa, 507 F.3d 142, 151 n.8 (2d Cir. 2007)
(citing Shepard v. United States, 544 U.S. 13, 16, 24 (2005)) . We review a district court’s legal
conclusions de novo, see United States v. Selioutsky, 409 F.3d 114, 119 (2d Cir. 2005), and its findings of
facts for clear error, see United States v. Cuevas, 496 F.3d 256, 267 (2d Cir. 2007).



                                                 2
         Under the ACCA, a defendant is subject to an enhanced penalty if he violates Section 922(g)
and has three previous convictions for a “violent felony” or “serious drug offense,” for which
burglary is considered a violent felony. 18 U.S.C. § 924(e). A crime qualifies as a burglary under the
ACCA if a person “is convicted of any crime, regardless of its exact definition or label, having the
basic elements of unlawful or unprivileged entry into, or remaining in, a building or structure, with
intent to commit crime.” Taylor, 495 U.S. at 599. Under New Jersey Law, the definition of a
“structure” is broader than the definition in Taylor, as it includes a “ship, vessel, car, vehicle or
airplane.” See N.J. Stat. Ann. § 2C:18-2(a). Where, as here, the statute at issue reaches some conduct
that satisfies the federal definition of burglary, and some conduct which does not, the district court
may review limited additional materials to determine whether the defendant “necessarily admitted”
to entering a “building or structure” as defined in Taylor. See Shepard v. United States, 544 U.S. 13, 26
(2005). “[I]n the context of a conviction based on a plea, the inquiry is ‘limited to the terms of the
charging document, the terms of a plea agreement or transcript of colloquy between judge and
defendant in which the factual basis for the plea was confirmed by the defendant, or to some
comparable judicial record of this information.’” United States v. Savage, 542 F.3d 959, 966 (2d Cir.
2008) (quoting Shepard, 544 U.S. at 26). Defendant argues that evidence provided by the judicial
record did not establish that Carter’s 2002 New Jersey burglary convictions met the definition
established in Taylor, and that the District Court erred in conducting an internet search to augment
the judicial record evidence.

         The District Court considered the language of the New Jersey state court information and
the transcript of Carter’s guilty plea allocution in order to find that his August 15, 2002 state
burglary conviction was indeed an ACCA predicate. Both a charging paper and a plea allocution are
acceptable sources for such an analysis. See Taylor, 495 U.S. at 602; Shepard, 544 U.S. at 20-21. In the
plea allocution, Carter referred to “entering” two “locations” which were described by address. The
information stated that Carter “did unlawfully enter the structure of Sandra Wiebs located at 1063
Smith Manor Blvd.” The question is whether this evidence “necessarily” shows that Carter entered
into a building. Shepard, 544 U.S. at 26. Although it is a close call, we conclude that it does. To
enter a location at a specific address is to enter a building. Carter argues that these “locations” could
have referred to cars, boats, or other vessels, but we agree with the government that to enter a
“location” designated by a street address only makes sense if the “location” is a building.
“Location” denotes permanence. If it had been a boat or a van there would have been a reference
somewhere in the colloquy to the make or model of the vehicle, or its license plate number.
Accordingly, we conclude that the District Court did not err, much less clearly err, in determining,
based upon the judicial record, that the New Jersey crimes were burglaries.

        Carter argues, as well, that the District Court inappropriately relied upon the use of Google


                                                3
Maps, an internet mapping program, to determine whether the locations were structures under
Taylor. Although both defense counsel and the government agreed during sentencing that under
Taylor and Shepard, the District Court could not take judicial notice of the result of a Google search,
A. 154-55, the District Court initially chose to take judicial notice of the searches. Nevertheless, the
District Court ultimately decided to rely upon the government’s “argument taken from the
indictment and the allocution” as discussed above instead of upon the Google searches. A. 157.
Because we hold that argument sufficient to establish the applicability of the ACCA, we need not
address the propriety of a purported and disavowed judicial notice of a Google map search. Cf.
United States v. Bari, 599 F.3d 176 (2d Cir. 2010) (holding that the district court did not commit
reversible error when it conducted independent Internet research to confirm its intuition that there
were many types of yellow rain hats available for sale).

                                        CONCLUSION
       We have considered all of defendant’s claims on appeal and have found them to be without
merit. Accordingly, the judgment of the District Court is AFFIRMED.



                                                FOR THE COURT,
                                                Catherine O’Hagan Wolfe, Clerk of Court




                                                4